DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit as a continuation of U.S. Patent Application No. 17/717,795, filed April 11, 2022, which claims priority to U.S. Provisional Patent App. Serial No. 63/173,841, filed April 12, 2021, which is acknowledged.

Drawings
The drawings were received on 05/02/2022.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/13/2022 and 05/19/2020 has been considered by the examiner. 
 English abstract only for the foreign patent documents because the full document has not been available in English.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 9 depends on it’s self and is such recited in improper form.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 10, 12, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’).

Regarding independent claim 1 limitations, Dan teaches: a method comprising: 
receiving, by a processor, a plurality of attributes corresponding to a joining; (Dan teaches, in 0006-0007: … The central controller is con­figured to collect weld data [i.e. receiving, by a processor, a plurality of attributes corresponding to a joining] from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells. The central controller is also config­ured to analyze the set of aggregated weld data to identify at least one weld of the sequence of welds that is experiencing degradation due to at least one component of the welding equipment being degraded… The cell controller of at least one manufacturing cell of the multiple manufacturing cells is configured to command the welding equipment to use the set of updated welding parameters to counter the degradation to delay having to perform maintenance on the welding equip­ment…  In accordance with one embodiment, the system also includes at least one sensor associated with at least one weld of the sequence of welds in each of the multiple manufacturing cells, respectively. The sensor is configured to sense at least one quality parameter associated with generating at least one weld and report at least one quality parameter, directly or indirectly, as the weld data to the respective cell controller…. The quality parameter may be related to, for example, at least one of a weld [i.e. a plurality of attributes corresponding to a joining; Examiner notes weld data attributes associated with a joining] position on the part, a weld bead size, a weld bead shape, weld penetration, weld fusion, weld porosity, weld cracking, weld inclusion, a weld dis­continuity, an arc plasma type, or an arc plasma temperature. The component of the welding equipment may include, for example, at least one of a contact tip, a gas nozzle, a wire conduit, a wire liner, an electrical cable, a wire drive roll, a tool fixture, a tool clamp, an air filter, or a robot joint.  …)
executing, by the processor, an artificial intelligence model to identify one or more attributes associated with at least one discontinuity or anomaly of the joining, wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly; (Dan teaches in 0031-0033: ... In accordance with other embodiments, multiple sensors can be employed throughout the manufacturing cell to sense parameters asso­ciated with components. Such sensing can be accomplished during welding and/or after welding, in accordance with various embodiments. Sensor fusion or data fusion tech­niques may be employed, in accordance with some embodi­ments, to combine data from two or more sensors to generate cell data associated with a component…. The system is config­ured to take the operator inputs (as cell data) [i.e. wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] from across the installed base and use, for example, machine learning to train models [i.e. executing, by the processor, an artificial intelligence model to identify one or more attributes associated with at least one discontinuity or anomaly of the joining] to predict when components will need to be replaced or serviced. In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22  [i.e. wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly]. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter [i.e. …a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] may be related to, for example, a weld position on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature; And the historical/previous data are captured after welding, in 0048: … The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type. Such sensing can be accomplished during welding and/or after welding [i.e. a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly], in accor­dance with various embodiments….)
 and wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, or a lift value for each previous joining; (in 0033: In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter may be related to, for example, a weld position [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least … or a lift value for each previous joining;] on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature…; And in 0048-0049: … The sensors shown in FIG. 8 are associated with the components (e.g., the components of FIG. 7) in the manufacturing cells. The sensors are configured to sense parameters associated with the operation, the performance, or the servicing of the components and report the param­eters, directly or indirectly (e.g., indirectly via a controller of a welding power source [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …]), to the respective cell controller of the respective manufacturing cell as cell data. The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type… For example, in accordance with one embodiment, sensed current and voltage [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …] can be used to calculate the resistance and/or the inductance of an electrical cable (a component); And in 0062: …In accordance with one embodiment, the central controller is configured to generate the set of updated welding parameters based on the nature of the degradation of the weld(s) (e.g., an incorrect weld position on the workpiece/part, an unacceptable weld bead size, inadequate weld penetration, inadequate weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an undesired arc plasma type, or a low arc plasma temperature). The set of updated weld parameters may include at least one of a welding voltage, a welding current [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …], an arc travel speed, a wire feed speed, a wire electrode stick out distance, and a welding waveform, for example.)
and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining. (in 0063: At block 1040, the set of updated welding param­eters is communicated [i.e. and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining] to the appropriate manufacturing cell(s) (e.g., communicated from the central controller 220 or 320 to a cell controller(s) of the appropriate manufactur­ing cell(s) 210 or 310 over the communication network 230 or 330). The welding equipment of the manufacturing cell(s) receiving [i.e. and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining] the set of updated welding parameters are com­manded (e.g., by the cell controller of the appropriate manufacturing cell(s)) to use the set of updated welding parameters to counter the degradation of the identified weld(s)…)
Examiner notes Dan teaches the claimed processor for executing claimed functions in 0072-0074: Software modules are generally executed by pro­cessor 1214 alone or in combination with other processors… The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214… the description of the controller 1200 depicted in FIG. 12 is intended only as a specific example for purposes of illustrating some embodiments. Many other configurations of the controller 1200 are possible having more or fewer components than the controller depicted in FIG. 12.
	
Regarding claim 3, the rejection of claim 1 is incorporated and Dan further teaches the of claim 1, wherein artificial intelligence model calculates a likelihood of a discontinuity or an anomaly being present within the joining. (in 0005-0006: One embodiment includes a system supporting predictive and preventative maintenance. The system includes multiple manufacturing cells within a manufactur­ing environment….The central controller is also configured to analyze the set of aggregated cell data to generate a predictive model related to future maintenance of the component type. The predictive model includes at least one of a predictive algorithm, a predictive equation, or predictive trend data. In one embodi­ment, the central controller is configured to communicate the predictive model,… …The sensor is configured to sense at least one quality parameter associated with generating at least one weld and report at least one quality parameter, directly or indirectly, as the weld data to the respective cell controller... The quality parameter may be related to, for example, at least one of a weld position on the part, a weld bead size, a weld bead shape, weld penetration, weld fusion, weld porosity, weld cracking, weld inclusion, a weld dis­continuity, an arc plasma type, or an arc plasma temperature…, the central controller is configured to commu­nicate an identity of at least one weld of the sequence of welds that is experiencing degradation  [i.e. wherein artificial intelligence model calculates a likelihood of a discontinuity or an anomaly being present within the joining], via the communica­tion network, to the cell controller of at least one manufac­turing cell of the multiple manufacturing cells. Furthermore, the cell controller of the manufacturing cell of the multiple manufacturing cells is configured to command a robot of the welding equipment of the manufacturing cell to point to the degraded weld in response to the identity; And in in 0031-0033: ... In accordance with other embodiments, multiple sensors can be employed throughout the manufacturing cell to sense parameters asso­ciated with components. Such sensing can be accomplished during welding and/or after welding, in accordance with various embodiments. Sensor fusion or data fusion tech­niques may be employed, in accordance with some embodi­ments, to combine data from two or more sensors to generate cell data associated with a component…. The system is config­ured to take the operator inputs (as cell data) from across the installed base and use, for example, machine learning to train models  [i.e. wherein artificial intelligence model calculates a likelihood of a discontinuity or an anomaly being present within the joining] to predict when components will need to be replaced or serviced; And in in 0062: …In accordance with one embodiment, the central controller is configured to generate the set of updated welding parameters based on the nature of the degradation of the weld(s) (e.g., an incorrect weld position on the workpiece/part, an unacceptable weld bead size, inadequate weld penetration, inadequate weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity  [i.e. wherein artificial intelligence model calculates a likelihood of a discontinuity or an anomaly being present within the joining], an undesired arc plasma type, or a low arc plasma temperature)… )

Regarding claim 5, the rejection of claim 1 is incorporated and Dan further teaches the of claim 1, further comprising: transmitting, by the processor, an instruction to a joining machine to modify its welding. (in 0062-0063: At block 1030, a set of updated welding parameters are generated (e.g., by a central controller 220 or 320) which is associated with generating the identified weld(s) deter­mined to be degraded. The intent of the updated welding parameters is to counter the degradation of the identified weld(s). In accordance with one embodiment, the central controller is configured to generate the set of updated welding parameters based on the nature of the degradation of the weld(s) (e.g., an incorrect weld position on the workpiece/part, an unacceptable weld bead size, inadequate weld penetration, inadequate weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an undesired arc plasma type, or a low arc plasma temperature). The set of updated weld parameters may include at least one of a welding voltage, a welding current, an arc travel speed, a wire feed speed, a wire electrode stick out distance, and a welding waveform, for example… At block 1040, the set of updated welding param­eters is col1ll1lunicated to the appropriate manufacturing cell(s) (e.g., communicated from the central controller 220 or 320 to a cell controller(s) of the appropriate manufactur­ing cell(s) 210 or 310 over the col1ll1lunication network 230 or 330). The welding equipment of the manufacturing cell(s) receiving the set of updated welding parameters are com­manded (e.g., by the cell controller of the appropriate manufacturing cell(s)) to use the set of updated welding parameters to counter the degradation of the identified weld(s) [i.e. further comprising: transmitting, by the processor, an instruction to a joining machine to modify its welding; Examiner notes transmitting instructions via controller]…)

Regarding claim 10, 12 and 14, the limitations recite similar elements as those recited in claims 1, 3, and 5 respectively; Thus, claims 10, 12, and 14 are rejected under the same rationale as claims 1, 3, and 5.

Regarding independent claim 19 limitations, Dan teaches a system comprising:
a joining machine;  (0005: One embodiment includes a system supporting predictive and preventative maintenance. The system includes multiple manufacturing cells [i.e. a joining machine] within a manufactur­ing environment. The multiple manufacturing cells are robotic manufacturing cells, in accordance with one embodi­ment. Each manufacturing cell of the multiple manufactur­ing cells includes a cell controller and at least one of welding equipment [i.e. a joining machine], cutting equipment, or additive manufacturing equipment. The system also includes a central controller and a communication network operatively connected to the central controller and the multiple manufacturing cells. The communication network is configured to support data com­munications between the central controller and the cell controller of each of the multiple manufacturing cells. The central controller is configured to collect cell data from the cell controller of each of the multiple manufacturing cells, via the communication network.)
and a processor in communication with the joining machine, the processor configured to: (Dan teaches the claimed processor for executing claimed functions in 0072-0074: Software modules are generally executed by pro­cessor 1214 [i.e. a processor in communication with the joining machine, the processor configured to:] alone or in combination with other processors… The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214… the description of the controller 1200 [i.e. a processor in communication with the joining machine] depicted in FIG. 12 is intended only as a specific example for purposes of illustrating some embodiments. Many other configurations of the controller 1200 are possible having more or fewer components than the controller depicted in FIG. 12.)
 receive a plurality of attributes corresponding to a joining; (Dan teaches, in 0006-0007: … The central controller is con­figured to collect weld data [i.e. receive a plurality of attributes corresponding to a joining] from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells. The central controller is also config­ured to analyze the set of aggregated weld data to identify at least one weld of the sequence of welds that is experiencing degradation due to at least one component of the welding equipment being degraded… The cell controller of at least one manufacturing cell of the multiple manufacturing cells is configured to command the welding equipment to use the set of updated welding parameters to counter the degradation to delay having to perform maintenance on the welding equip­ment…  In accordance with one embodiment, the system also includes at least one sensor associated with at least one weld of the sequence of welds in each of the multiple manufacturing cells, respectively. The sensor is configured to sense at least one quality parameter associated with generating at least one weld and report at least one quality parameter, directly or indirectly, as the weld data to the respective cell controller…. The quality parameter may be related to, for example, at least one of a weld [i.e. a plurality of attributes corresponding to a joining; Examiner notes weld data attributes associated with a joining] position on the part, a weld bead size, a weld bead shape, weld penetration, weld fusion, weld porosity, weld cracking, weld inclusion, a weld dis­continuity, an arc plasma type, or an arc plasma temperature. The component of the welding equipment may include, for example, at least one of a contact tip, a gas nozzle, a wire conduit, a wire liner, an electrical cable, a wire drive roll, a tool fixture, a tool clamp, an air filter, or a robot joint.  …)
execute an artificial intelligence model to identify one or more attributes associated with at least one discontinuity or anomaly of the joining, wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly; (Dan teaches in 0031-0033: ... In accordance with other embodiments, multiple sensors can be employed throughout the manufacturing cell to sense parameters asso­ciated with components. Such sensing can be accomplished during welding and/or after welding, in accordance with various embodiments. Sensor fusion or data fusion tech­niques may be employed, in accordance with some embodi­ments, to combine data from two or more sensors to generate cell data associated with a component…. The system is config­ured to take the operator inputs (as cell data) [i.e. wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] from across the installed base and use, for example, machine learning to train models [i.e. execute an artificial intelligence model to identify one or more attributes associated with at least one discontinuity or anomaly of the joining] to predict when components will need to be replaced or serviced. In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22  [i.e. wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly]. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter [i.e. …a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] may be related to, for example, a weld position on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature; And the historical/previous data are captured after welding, in 0048: … The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type. Such sensing can be accomplished during welding and/or after welding [i.e. a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly], in accor­dance with various embodiments….)
and wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, or a lift value for each previous joining; (in 0033: In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter may be related to, for example, a weld position [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least … or a lift value for each previous joining;] on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature…; And in 0048-0049: … The sensors shown in FIG. 8 are associated with the components (e.g., the components of FIG. 7) in the manufacturing cells. The sensors are configured to sense parameters associated with the operation, the performance, or the servicing of the components and report the param­eters, directly or indirectly (e.g., indirectly via a controller of a welding power source [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …]), to the respective cell controller of the respective manufacturing cell as cell data. The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type… For example, in accordance with one embodiment, sensed current and voltage [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …] can be used to calculate the resistance and/or the inductance of an electrical cable (a component); And in 0062: …In accordance with one embodiment, the central controller is configured to generate the set of updated welding parameters based on the nature of the degradation of the weld(s) (e.g., an incorrect weld position on the workpiece/part, an unacceptable weld bead size, inadequate weld penetration, inadequate weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an undesired arc plasma type, or a low arc plasma temperature). The set of updated weld parameters may include at least one of a welding voltage, a welding current [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …], an arc travel speed, a wire feed speed, a wire electrode stick out distance, and a welding waveform, for example.)
and present one or more attributes associated with at least one discontinuity or anomaly of the joining. (in 0063: At block 1040, the set of updated welding param­eters is communicated [i.e. present one or more attributes associated with at least one discontinuity or anomaly of the joining.] to the appropriate manufacturing cell(s) (e.g., communicated from the central controller 220 or 320 to a cell controller(s) of the appropriate manufactur­ing cell(s) 210 or 310 over the communication network 230 or 330). The welding equipment of the manufacturing cell(s) receiving [i.e. present one or more attributes associated with at least one discontinuity or anomaly of the joining.] the set of updated welding parameters are com­manded (e.g., by the cell controller of the appropriate manufacturing cell(s)) to use the set of updated welding parameters to counter the degradation of the identified weld(s)…)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Albrecht et al. (US Pub. No. 2017/0036288, hereinafter ‘Al’).

Regarding claim 2, the rejection of claim 1 is incorporated and Dan further teaches the of claim 1, wherein the plurality of attributes corresponding to previous joinings further comprise at least one of metal sheet compositional attributes, metal sheet geometric attributes, stud compositional attributes, or stud geometric attributes. (Dan teaches in 0067: For example, a sensor for sensing a quality param­eter of a weld may be a visual spectrum sensor (e.g., a camera) 1110, a radiographic sensor 1120, a laser sensor 1130, an electromagnetic sensor 1140, an infrared sensor 1150, a temperature sensor 1160, a spectrometer sensor 1170, or an ultrasonic sensor 1180. Other types of sensors are possible as well, in accordance with other embodiments. A quality parameter may be related to, for example, a weld position on the workpiece/part, …)
While Dan teaches the use of sensors to capture attributes associated with welding a workpiece/part as noted above; Dan does not expressly teaches the attributes comprising elements claimed in claim 2 limitation: the plurality of attributes corresponding to … joinings further comprise at least one of metal sheet compositional attributes, metal sheet geometric attributes, stud compositional attributes, or stud geometric attributes. 
Al does teach the attributes comprising elements claimed in claim 2 limitation: the plurality of attributes corresponding to … joinings further comprise at least one of metal sheet compositional attributes, metal sheet geometric attributes, stud compositional attributes, or stud geometric attributes. (Al teaches in 0049: The user may specify the type of workpiece mate­rial(s) via a drop down menu 56 . Thus, the GUI 50 may be programmed to present a list of material types [i.e. the plurality of attributes corresponding to … joinings further comprise at least one of metal sheet compositional attributes …], such as various alloys, grades, and types of metals…  As an example, FIG. 2 illustrates the selection of a 309 Stainless Steel workpiece material. Similarly, the GUI 50 permits the user to select a thickness of the workpiece(s). For example, the GUI 50 may display in a drop down menu 58, a number of preferred or common material thickness options for the material type selected in the drop down menu 56. When the operator selects a workpiece material and thickness, the weld depiction window 54 of the joint can be automatically updated to reflect the chosen characteristics.)
	
The Al and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for capering physical characteristics of the workpiece associated with the welding attribute data as disclosed by Al with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as disclosed by Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Al and Dan in order to capture physical characteristics that impact the welding process (Al, 0005); Doing so will help capture the physical characteristic associated with the workpieces for automated information processing for modeling the weld process (Al, 0005).

Regarding claim 11, the limitations recite similar elements as those recited in claim 2; Thus, 11 is rejected under the same rationale as claim 2.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Kitchen et al. (US Pub. No. 2021/0318673, hereinafter ‘Kit’)

	
Regarding claim 4, the rejection of claim 1 is incorporated and Dan further teaches the of claim 1, wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly. (Dan teaches the machine learning model as claimed artificial learning model, in 0045: In accordance with various embodiments, the machine learning employed by the central controller 220 (or 320) may include, for example, a supervised learning approach, an unsupervised learning approach, or a reinforce­ment learning approach to train or generate a predictive model  [i.e. wherein the artificial intelligence model…]. Learning approaches may include, for example, one or more [i.e. wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly] of a linear regression technique, a logistic regression technique, a decision tree technique, a K-Nearest Neighbor technique, a K-means technique, an evolutionary algorithm technique (e.g., a genetic algorithm technique), a Gradient Boosting technique, or an AdaBoost technique. Other learn­ing approaches are possible as well, in accordance with other embodiments. In accordance with various embodiments, the central controller 220 (or 320) may employ a support vector machine, a tensor processing unit [i.e. wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly], a graphics processing unit, an artificial neural network [i.e. wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly], a Bayesian network, or a learning classifier system, for example, to support one or more of the learning approaches.; And in 0059-0062: FIG. 10 illustrates a flow chart of one embodiment of a method 1000 allowing maintenance to be delayed within a manufacturing environment…The weld data is related to a sequence of welds generated by welding equipment of the manufacturing cells on a same type [i.e. wherein the artificial intelligence model calculates … a type associated with each discontinuity or anomaly] of part being manufac­tured in each of the manufacturing cells. For example, the weld data may include data captured by sensors that is related to a weld position on the workpiece/part [i.e. wherein the artificial intelligence model calculates… associated with each discontinuity or anomaly], a weld bead size, weld penetration [i.e. wherein the artificial intelligence model calculates a depth … associated with each discontinuity or anomaly], weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type [i.e. wherein the artificial intelligence model calculates … and a type associated with each discontinuity or anomaly], or an arc plasma temperature… In many instances, it may be assumed that the degradation of a weld is due to a component being degraded and, therefore, in need of maintenance (as opposed to being due, for example, to a bad process) since weld data from across the multiple manufacturing cells is being collected and analyzed…)
	While Dan teaches the use of a tensor processing unit and neural network for use in learning to train and generate a predictive model for detective a type as degradation. While the tensor is consider a use of the depth as claimed Dan does not expressly disclose the use of tensors as elements for associating a depth with the predictive event. 
	Kit does expressly teach the use of tensors as elements for associating a depth with the predictive event. (in 0070-0072: Some implementations use machine learning or deep learning (e.g., Tensorflow/Keras) to learn and interpret weld imagery data capture. In some implementations, algo­rithm converts weld sequence images to data arrays. Some implementations integrate weld parameter data. Some implementations use convolutional neural network algo­rithm (e.g., Tensorflow, Keras, or similar open source machine learning platform) to processes weld imagery data… For example, a machine learning algorithm predicts welding error to exceed a threshold probability of error (e.g., 10%), and corresponding weld signals are flagged as anomalies…. In some implementations, a 2-D or a 3-D digital data model of a weld digital twin is annotated for quality examination, in advance of ex-situ visual or instrument inspection of the weld. Some implementations facilitate inspection by flagging regions of interest… digital twin is annotated with quality assessments, such as size, shape, extent, depth, and type of weld defects for virtual inspection.; And in 0082: For image sensing, some implementations use a high speed optical camera (e.g., a 200 FPS camera) to capture and infer electrode spatter, weld pool changes, arc patterns, and/or a 1080p camcorder with laser light for profiling weld depth  [i.e. wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly], and weld evolution patterns. Some implementations utilize high-speed infrared camera (e.g., a 1000 FPS camera) to observe weld process.)
The Kit and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using machine learning model that calculates image of associated attributes of a welding process for anomaly detection as disclosed by Kit with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as disclosed by Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Kit and Dan in order to generates a multi-dimensional data input based on the plurality of sequenced images and/or one or more weld process control parameters using artificial intelligence model, (Kit, Abstract & 0007); Doing so will help allow images of a welding process in progress to be captured in a trained computer vision and machine/deep learning algo­rithms, to produce dimensionally-accurate visualization and defect characterization (Kit, 0006-0007).

Regarding claim 13, the limitations recite similar elements as those recited in claim 4; Thus, 13 is rejected under the same rationale as claim 4.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Hsu et al. (US Pub. No. 2017/0032281, hereinafter ‘H’).

Regarding claim 6, the rejection of claim 1 is incorporated and Dan further teaches the of claim 1, wherein the joining is a … welding. (Dan teaches in observing welding data, in 0006: … The central controller is con­figured to collect weld data  from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding [i.e. wherein the joining is a … welding] equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells…)
Dan does not expressly recite the welding data wherein the joining is a stud welding.
H does tech the welding data wherein the joining is a stud welding. (H teaches in 0069: The welding system 200 of FIG. 2 may be config­ured to cut material (e.g., as a plasma cutter) or form a solder or brazed joint, form a weld (e.g., weld joint 212) between two components in a weldment by any known welding technique, including flame welding techniques (such as oxy-fuel welding) and electric welding techniques (such as shielded metal arc welding (SMAW), more commonly known as stick welding), metal inert gas welding (MIG), flux cored arc welding (FCAW) tungsten inert gas welding (TIG), laser welding or cladding or additive manufacturing, sub-arc welding (SAW), stud welding [i.e. wherein the joining is a stud welding],…)
The H and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for monitoring weld connections including stud welding as disclosed by H with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as disclosed by Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of H and Dan in order to develop an analytics computing platform that uses a weld production knowledge machine learning algorithm to ana­lyze the welding data vis-a-vis the weld data store to identify a defect in said weld, (H, Abstract); Doing so will help improve weld production knowledge system and method that can automatically and adaptively learn the relationship between the welding process behavior, quality output, and equipment reliability of actual welding operations (H, 0007).

Regarding claim 15 , the limitations recite similar elements as those recited in claim 6; Thus, 15 is rejected under the same rationale as claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Takeda et al. (US Pub. No. 2011/0097595, hereinafter ‘Tak’).

Regarding claim 7, the rejection of claim 1 is incorporated and Dan further teaches the of claim 1, wherein the joining is performed via a rivet welding method. (Dan teaches in observing welding data, in 0006: … The central controller is con­figured to collect weld data  from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding [i.e. wherein the joining is performed via a … welding method] equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells…)
Dan does not expressly recite the welding data wherein the joining is performed via a rivet welding method.
Tak does tech the welding data wherein the joining is performed via a rivet welding method. (Tak teaches in 0007: Reflecting such a situation, previously, for joining of these joined bodies of dissimilar metals joined body of different kinds of metal members), not only welding, but also joining using such as a bolt and a rivet jointly [i.e. wherein the joining is performed via a rivet welding method],…)
The Tak and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing welding processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing weld connections including rivet welding method as disclosed by Tak with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as disclosed by Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Tak and Dan in order to join dissimilar metals using a rivet welding method, (Tak, 0007); Doing so will help  joints exhibit high joint strength (Tak, 0006-0007).

Regarding claim 16 , the limitations recite similar elements as those recited in claim 7; Thus, 16 is rejected under the same rationale as claim 7.


Claims 8-9, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Burkhardt et al. (US Pub. No. 2021/0142467, hereinafter ‘Burk’).

Regarding claim 8, the rejection of claim 1 is incorporated and Dan further teaches the of claim 1, further comprising: executing, by the processor, a second artificial intelligence model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model and generates an action associated with the at least one discontinuity or anomaly, wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding actions; (Dan teaches in 0031-0033: ... In accordance with other embodiments, multiple sensors can be employed throughout the manufacturing cell to sense parameters asso­ciated with components. Such sensing can be accomplished during welding and/or after welding, in accordance with various embodiments. Sensor fusion or data fusion tech­niques may be employed, in accordance with some embodi­ments, to combine data from two or more sensors to generate cell data associated with a component…. The system is config­ured to take the operator inputs (as cell data) [i.e. … wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding actions;] from across the installed base and use, for example, machine learning to train models [i.e. executing, by the processor, a second artificial intelligence model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model,…; Examiner notes that the plurality includes a second model] to predict  [i.e. and generates an action associated with the at least one discontinuity or anomaly] when components will need to be replaced or serviced. In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter [i.e. wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings ….]  may be related to, for example, a weld position on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature; And the historical/previous data are captured after welding, in 0048: … The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type. Such sensing can be accomplished during welding [i.e. one or more corresponding actions] and/or after welding [i.e. wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings ….], in accor­dance with various embodiments….)
and presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model; or the action generated by the second artificial intelligence model. (in 0063: At block 1040, the set of updated welding param­eters is communicated [i.e. and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining] to the appropriate manufacturing cell(s) (e.g., communicated from the central controller 220 or 320 to a cell controller(s) of the appropriate manufactur­ing cell(s) 210 or 310 over the communication network 230 or 330). The welding equipment of the manufacturing cell(s) receiving [i.e. and presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model] the set of updated welding parameters are com­manded (e.g., by the cell controller of the appropriate manufacturing cell(s)) to use the set of updated welding parameters to counter the degradation of the identified weld(s)…)
Examiner notes Dan teaches the claimed processor for executing claimed functions in 0072-0074: Software modules are generally executed by pro­cessor 1214 alone or in combination with other processors… The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214… the description of the controller 1200 depicted in FIG. 12 is intended only as a specific example for purposes of illustrating some embodiments. Many other configurations of the controller 1200 are possible having more or fewer components than the controller depicted in FIG. 12.
While Dan teaches the use of a plurality of models for analyzing the welding manufacturing process and discuss the use of a model for performing all the tasks, as noted above. Dan does not expressly teach using the plurality to perform the claimed elements.  Burk does expressly teach  teaches using the plurality to perform the claimed elements: a second artificial intelligence model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model and generates an action associated with the at least one discontinuity or anomaly, wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding actions; and presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model; or the action generated by the second artificial intelligence model. (Burk teaches in 0004-0007: In certain example embodiments, a computer sys­tem is provided for creating samples for training [i.e. … a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] purposes that uses techniques that imitate how anomalies are found in the real world... In certain example embodiments, a computer system is provided to learn [i.e. wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding action] and detect defects in images of physical objects, such as welded metallic plates. This is accomplished by generating a large number of data samples  [i.e. … a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] ( e.g., images) that include defects or anomalies.... In certain example embodiments, the computer system is con­figured as an automated welding defect detection [i.e. anomaly of the joining] system that builds machine-learned (e.g., Deep Leaming) models [i.e. a second artificial intelligence model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model and generates an action associated with the at least one discontinuity or anomaly,…] on millions of generated realistic (or near-realistic) image samples of welded metallic plate images. This allows the system (i.e. the built models) to learn the intricacies of real-world welding defects [i.e. wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings] in variety of manufacturing scenarios [i.e. one or more corresponding actions] in which welding is used [i.e. wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly]… Second, building deep learning models to learn defect patterns from the training data and then continuously make predictions on real-time data incom­ing from sensors (e.g., images captured via camera sensors). Third, retraining [i.e. and presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model] the models with actual images from a production environment. Fourth, alerting users in a manu­facturing plant (e.g., through a connected IoT platform) concerning detected defects in a manufacturing process [i.e. the action generated by the second artificial intelligence model]  to thereby help prompt taking corrective action in real-time.)
The Burk and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for modeling a welding process using machine learning algorithms as disclosed by Burk with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as disclosed by Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Burk and Dan in order to generates data related to a manufacturing process and using them to train neural networks (Burk, 0001); Doing so will help allow ‘for developing deep learning models on gen­erated images and thus save on the manual effort needed for inspecting for defects in welded plates. This can lead to improvements in the quality of the welding while also making the entire manufacturing process more robust and efficient’ (Burk, 0008).

Regarding claim 9, the rejection of claim 8 (this is assumed see 112(d) rejection above) is incorporated and Dan does not expressly teach claim  9 limitations. Burk does teach claim 8 limitation:  wherein the action generated by the second artificial intelligence model is a corrective or preventative action. (Burk teaches in 0005-0007: … This allows the system (i.e. the built models) to learn the intricacies of real-world welding defects in which welding is used … Second, building deep learning models to learn defect patterns from the training data and then continuously make predictions on real-time data incom­ing from sensors (e.g., images captured via camera sensors). Third, retraining  the models with actual images from a production environment. Fourth, alerting users in a manu­facturing plant (e.g., through a connected IoT platform) concerning detected defects in a manufacturing process [i.e. the action generated by the second artificial intelligence model]  to thereby help prompt taking corrective action [i.e. wherein the action generated by the second artificial intelligence model is a corrective or preventative action] in real-time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dan and Burk for the same reasons disclosed above.

Regarding claims 17 and 18, the limitations recite similar elements as those recited in claims 8 and 9 respectively; Thus, 17 and 18 are rejected under the same rationale as claims 8 and 9.

Regarding claim 20, the limitations recite similar elements as those recited in claim 8; Thus, 20 is rejected under the same rationale as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/Examiner, Art Unit 2129